J-S33034-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GARY PALMER                                :
                                               :
                       Appellant               :   No. 1106 EDA 2019

       Appeal from the Judgment of Sentence Entered November 19, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-1100971-2005


BEFORE:      DUBOW, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      Filed: November 12, 2020

        Appellant, Gary Palmer, appeals from the November 19, 2018 judgment

of sentence entered in the Court of Common Pleas of Philadelphia County after

the trial court resentenced appellant to an aggregate term of incarceration of

11 to 22 years, followed by 6 years’ probation, on multiple convictions of

robbery, theft, assault, drug offenses and firearms violations.        Appellant’s

attorney, J. Matthew Wolfe, Esq., has filed a petition to withdraw, alleging that

the appeal is frivolous, and an Anders brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S33034-20



A.2d 349 (Pa. 2009).1        After careful review, we grant counsel's petition to

withdraw and affirm judgment of sentence.

       The trial court set forth the following procedural history:

       On May 29, 2007, at the conclusion of his jury trial before the
       Honorable Earl W. Trent, Defendant [hereinafter “Appellant”] was
       found guilty on numerous related charges of Robbery, Theft,
       Assault, Drug [offenses,] and Firearms violations. On August 2,
       2007, Judge Trent sentenced Appellant to an aggregate period of
       confinement of 11 to 22 years followed by 6 years’ probation.
       Appellant did not file post sentence motions.

       On August 31, 2007, Appellant timely filed a direct appeal to the
       Superior Court. . . . By order dated May 14, 2008, Appellant’s
       appeal was dismissed for “failure to file brief.” [Appellant filed a
       pro se petition pursuant to the Post Conviction Relief Act seeking
       reinstatement of his direct appeal rights. On November 30, 2010,
       [the PCRA court] reinstated his direct appeal rights. On May 12,
       2010, Appellant timely filed a direct appeal to the Superior Court[,
       which affirmed judgment of sentence after finding Appellant had
       waived his claims. Appellant filed a petition for allowance of
       appeal with the Supreme Court of Pennsylvania, but his petition
       was denied on May 2, 2013].

       On December 20, 2013, Appellant timely filed a pro se PCRA
       petition. On July 1, 2014, J. Matthew Wolfe, Esq. was appointed
       counsel to represent Appellant for the purposes of his PCRA
       petition. On February 3, 2016, the [PCRA court], after a hearing,
       entered an Order dismissing Appellant’s PCRA petition as being
       without merit.



____________________________________________


1  In Commonwealth v. Palmer, No. 1106 EDA 2019 (unpublished
memorandum filed August 7, 2020), this panel denied counsel’s petition to
withdraw and remanded with instructions directing counsel to prepare a new
Anders brief or advocate’s brief demonstrating counsel’s review of the notes
of testimony from Appellant’s November 19, 2018 sentencing hearing.
Counsel, with his new filings, has followed our directive, thus enabling
meaningful review of the present appeal.

                                           -2-
J-S33034-20


      On March 30, 2016, Appellant timely filed a direct appeal to the
      Superior Court of Pennsylvania, . . . which, on finding Appellant’s
      mandatory minimum sentence illegal pursuant to Alleyne v.
      United States, 133 S.Ct. 2151, 2163 (2013), affirmed
      Appellant’s judgment of sentence in part, and remanded the
      matter back for resentencing.

      On November 19, 2018, the [trial court], after a hearing,
      [resentenced Appellant to a discretionary sentence of identical
      duration to the previous sentence, i.e., 11 to 22 years, followed
      by 6 years’ probation]. On November 22, 2018, Appellant filed a
      post sentence motion seeking reconsideration of his sentence,
      which the [trial court] denied, after a hearing, on March 19, 2019.

      On April 17, 2019, Appellant timely filed the instant appeal to the
      Superior Court of Pennsylvania. On May 14, 2019, [the trial court
      issued an order upon Appellant to file a Concise Statement
      pursuant to Pa.R.A.P. 1925(b)]. On May 30, 2016, Appellant filed
      his [counseled] “Statement Pursuant to 1925(c)(4),” in which he
      stated:

          “No errors are presented because after a review of the
          record, counsel has concluded that there are no non-
          frivolous issues to raise on appeal and at the present
          time intends to file a brief pursuant to the procedures
          set forth in Anders v. California, 386 U.S. 738 (1967)
          and Commonwealth v. McClendon, 434 A.2d 11185
          (1981) and would file a motion to withdraw from the
          case at the time of the filing of such a brief.”

Trial Court Opinion, 8/22/19, at 1-3.

      Counsel thereafter filed an Anders brief and petition to withdraw with

this Court, and the trial court filed its Pa.R.A.P. 1925(a) opinion. As noted

supra, this Court initially denied counsel’s petition and remanded with

instructions for preparation of a new Anders brief or an advocate’s brief.

Appellant has complied by filing a new Anders brief.

      Preliminarily, we must address both the petition to withdraw alleging

that the appeal is frivolous and the Anders brief filed by Attorney Wolfe.

                                     -3-
J-S33034-20



     A request by appointed counsel to withdraw pursuant to Anders
     and Santiago gives rise to certain requirements and obligations,
     for both appointed counsel and this Court. Commonwealth v.
     Flowers, 113 A.3d 1246, 1247-1248 (Pa.Super. 2015).

        These requirements and the significant protection they
        provide to an Anders appellant arise because a criminal
        defendant has a constitutional right to a direct appeal and
        to counsel on that appeal. Commonwealth v. Woods,
        939 A.2d 896, 898 (Pa.Super. 2007). This Court has
        summarized these requirements as follows:

              Direct appeal counsel seeking to withdraw under
              Anders must file a petition averring that, after a
              conscientious examination of the record, counsel
              finds the appeal to be wholly frivolous. Counsel
              must also file an Anders brief setting forth issues
              that might arguably support the appeal along with
              any other issues necessary for the effective
              appellate presentation thereof.

              Anders counsel must also provide a copy of the
              Anders brief and petition to the appellant, advising
              the appellant of the right to retain new counsel,
              proceed pro se or raise additional points worthy of
              the Court's attention.

        Woods, 939 A.2d at 898 (citations omitted).

        There are also requirements as to the precise content of
        an Anders brief:

              The Anders brief that accompanies court-
              appointed counsel's petition to withdraw ... must:
              (1) provide a summary of the procedural history
              and facts, with citations to the record; (2) refer to
              anything in the record that counsel believes
              arguably supports the appeal; (3) set forth
              counsel's conclusion that the appeal is frivolous;
              and (4) state counsel's reasons for concluding that
              the appeal is frivolous. Counsel should articulate
              the relevant facts of record, controlling case law,


                                      -4-
J-S33034-20


              and/or statutes on point that have led to the
              conclusion that the appeal is frivolous.

         Santiago, 978 A.2d at 361.

      Id. at 1248. If this Court determines that appointed counsel has
      met these obligations, it is then our responsibility “to make a full
      examination of the proceedings and make an independent
      judgment to decide whether the appeal is in fact wholly frivolous.”
      Id. at 1248. In so doing, we review not only the issues identified
      by appointed counsel in the Anders brief, but examine all of the
      proceedings to “make certain that appointed counsel has not
      overlooked the existence of potentially non-frivolous issues.” Id.

Commonwealth v. Hankerson, 118 A.3d 415, 419-420 (Pa.Super. 2015).

      With   respect   to   briefing   requirements,   “[n]either   Anders   nor

McClendon requires that counsel's brief provide an argument of any sort, let

alone the type of argument that counsel develops in a merits brief. To repeat,

what the brief must provide under Anders are references to anything in the

record that might arguably support the appeal.” Santiago, 978 A.2d at 359,

360. Once counsel has met his obligations, “it then becomes the responsibility

of the reviewing court to make a full examination of the proceedings and make

an independent judgment to decide whether the appeal is in fact wholly

frivolous.” Santiago, 978 A.2d at 355 n.5.

      Here, Attorney Wolfe has met all of the above requirements.            He

petitioned the court for leave to withdraw and stated that after making a

conscientious examination of the record he has determined the appeal to be

frivolous. In his Anders brief, he sets forth a procedural history of the case

and, thereafter, refers to the issue presented in Appellant’s post-sentence

motion, which challenged Appellant’s new sentence as manifestly excessive.


                                       -5-
J-S33034-20



In so doing, counsel “set forth [his] conclusion that the appeal is frivolous,”

and stated his reasons for so concluding, pursuant to Santiago.

      Further, counsel “articulate[d] the relevant facts of record, controlling

case law, and/or statutes on point that have led to the conclusion that the

appeal is frivolous.” Id.   Finally, counsel furnished a copy of this brief to

Appellant, advising him that he had a right to retain new counsel or continue

pro se.

      As counsel has met all procedural requirements, we will now review the

issue identified in the Anders brief to determine if it is frivolous. Specifically,

the issue contained in the Anders brief asserts that the sentence imposed is

manifestly excessive and reflects the trial court’s abuse of sentencing

discretion. “An appellant challenging the discretionary aspects of his sentence

must invoke this Court’s jurisdiction by satisfying a four-part test[.]”

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.Super. 2010). We

therefore look to determine whether: (1) the appellant has filed a timely notice

of appeal; (2) the issue was properly preserved at sentencing or in a motion

to reconsider and modify sentence; (3) the appellant’s brief has a fatal defect;

and (4) there is a substantial question that the sentence appealed from is not

appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b). See id.

      In this case, Appellant has: (1) timely filed a notice of appeal, (2)

preserved the instant issue in a post-sentence motion, and (3) filed a brief




                                       -6-
J-S33034-20



without a fatal defect.2      We turn, then, to the next requirement: whether

Appellant raised a substantial question meriting our discretionary review.

       In reviewing whether an issue raises a substantial question, this Court

has recognized:

       [t]he determination of what constitutes a substantial question
       must be evaluated on a case-by-case basis.          A substantial
       question exists only when the appellant advances a colorable
       argument that the sentencing judge's actions were either: (1)
       inconsistent with a specific provision of the Sentencing Code; or
       (2) contrary to the fundamental norms which underlie the
       sentencing process.

Commonwealth v. Manivannan, 186 A.3d 472, 489 (Pa.Super. 2018)

(quotation marks and some citations omitted).

       The record of Appellant’s November 19, 2018 sentencing hearing

demonstrates       it   was   the    objective   of   the   sentencing   court,   the

Commonwealth, and defense counsel to ensure that Appellant’s new sentence

would entail no further period of incarceration but would keep him under

supervision on parole, to be followed by a six year period of probation.

       After careful examination of the sentencing guidelines applicable to

Appellant’s case, the court determined that even without consideration of the

____________________________________________


2 Counsel did not provide a Pa.R.A.P. 2119(f) statement in his Anders brief.
In cases where counsel files an Anders brief, this Court has reviewed the
matter    even    absent     a  separate     Pa.R.A.P.   2119(f)    statement.
Commonwealth v. Zeigler, 112 A.3d 656, 661 (Pa. Super. 2015).
Accordingly, we do not consider this defect as precluding review of whether
Appellant's issue is frivolous. Additionally, we note the Commonwealth did
not object to this defect. See Commonwealth v. Stewart, 867 A.2d 589,
592 (Pa. Super. 2005) (declining to find waiver of sentencing claim due to lack
of Pa.R.A.P. 2119(f) statement where Commonwealth did not object).

                                           -7-
J-S33034-20



invalidated mandatory minimum sentencing statute, the terms of the original

sentence fell within the low-end of the standard guideline range. The court,

therefore, imposed a new sentence identical to the terms of the original

sentence, deeming it appropriate under the totality of circumstances.

      In the court’s Pa.R.A.P. 1925(a) opinion, it observes the decision was

made at sentencing that such a sentence would best promote the goals of

rehabilitating Appellant through his current period of parole and subsequent

probation. The court also notes it contemplated the possibility that Appellant

could be returned to custody during the initial administrative processing of

Appellant’s new sentence and, thus, instructed counsel to seek the court’s

immediate assistance should this occur:

      On considering argument of counsel, the court concluded that
      Appellant’s original sentence was clearly within the guidelines and
      appropriate under the circumstances. It was also clear to the
      court that Appellant had started a new job and was a good
      candidate for rehabilitation. N.T., 11/19/18, at 7, 8.

      The court and the Commonwealth’s primary objective, at this
      point, was for Appellant to remain under supervision. N.T. at 10,
      11.    Neither party expressed an objection to reimposing
      Appellant’s original sentence, but were concerned with the
      potential consequences that, in processing the new sentence, he
      would return to custody [at least for the time needed for
      administrative processing of his new sentence]. The court shared
      this concern in stating, “I don’t want him to go back to Camp Hill
      either….” N.T. at 10. In order to resolve this issue, on reimposing
      sentence, the court ordered that Appellant be released on
      immediate parole, instructing counsel, “Well, if they make noise
      and say they’re going to put him back in Camp Hill, you file
      something with the court, a temporary restraining order, or
      something with the court, to prevent them from doing it, and then
      we will make the parole board come in and explain why, or the
      parole officer, or somebody, to explain why he has to go back in,

                                     -8-
J-S33034-20


      in order to get back out, when there’s no question that he
      completed his minimum and was paroled, right?

Trial Court Opinion, 8/22/19, at 3-4.

      Therefore, after examining the issue contained in the Anders brief, we

agree with counsel's assessment that Appellant's challenge to his standard

guideline range sentence is wholly frivolous. “Furthermore, after conducting

a full examination of all the proceedings as required pursuant to Anders, we

discern no non-frivolous issues to be raised on appeal.” Commonwealth v.

Yorgey, 188 A.3d 1190, 1195 (Pa.Super. 2018).        Accordingly, we affirm

Appellant's judgment of sentence and grant counsel's petition to withdraw.

      Judgment of sentence affirmed.      Petition to withdraw as counsel

granted.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/20




                                    -9-